November 28th, 1816.
Judge Roane
pronounced the Court’s opinion, “ that the Decree is erroneous in this, that, as the “Appellant had the preferable right to call for the legal estate of “the premises in question, outstanding in the Trustee Clarke, he “ ought to have been protected against the claim of Gordon’s “Executors in the proceedings mentioned.”
Decree reversed, with costs; and this Court proceeding, &c., it was farther decreed and ordered, “ that the. Injunction “awarded the Appellant be made perpetual, and that he be “quieted in the possession of the houses and lots in the Bill “and proceedings mentioned, and recover his costs in the “ Court of Chancery. But this Decree is to be without preju- “ dice to any suit, which the said Gordon’s Executors may be “ advised to bring, to subject the stone house lot, also in the “ proceedings mentioned, to satisfy their judgment.”